Office Action Summary
	This final office action is in response to applicant’s amendment of 9 July 2021.  Currently claims 21-32 are pending and examined below. This application is a continuation of 15/119,460. The examiner has considered art cited in the parent application in accordance with MPEP 609.02.   

Response to Arguments
	The applicant’s arguments have been fully considered but they are not persuasive.
 
The applicant argues with respect to the 101 rejection that the display integrates the abstract idea into a practical application:

    PNG
    media_image1.png
    543
    1436
    media_image1.png
    Greyscale

The examiner respectfully disagrees.
The claims are directed to displaying what is shown in Figure 2:

    PNG
    media_image2.png
    577
    835
    media_image2.png
    Greyscale

Here are the two images displayed showing trajectory (i.e. how a person moved in the store) and waiting/staying time (i.e. how long a person remained in a particular place).
A person could observe a shopper walking in a store and record manually on a diagram the locations they walked to, further taking note of how much time they remain in a particular place and noting graphically the amount of time remaining in each location.  Thus the claimed invention is practically performed as a mental process.

The applicant argues:

    PNG
    media_image3.png
    301
    1429
    media_image3.png
    Greyscale

The examiner respectfully disagrees.


The applicant argues:

    PNG
    media_image4.png
    495
    1433
    media_image4.png
    Greyscale

	The examiner respectfully disagrees.
	The claim recites:
	
    PNG
    media_image5.png
    40
    554
    media_image5.png
    Greyscale

	Leykin teaches detecting a person from video feeds of a store (i.e. image data of a target area, i.e. the store).  The claim then recites that 

    PNG
    media_image6.png
    73
    884
    media_image6.png
    Greyscale

	The “image data” (i.e. of a target area) is not recited as the same “an image of the target area” (i.e. the second “image of the target area” has no antecedent connection to the “image data” from which the person is detected).  The target areas are the same, but the images do not.



    PNG
    media_image7.png
    307
    1456
    media_image7.png
    Greyscale

	The examiner respectfully disagrees.
	As to the first argument regarding “staying information”, the number of people that have accumulated at particular points in Andrienko’s graph is “staying information” because it shows how many people have “stayed” in that particular information.
	The “staying information” is based on the person’s tracking information as per:

    PNG
    media_image8.png
    39
    722
    media_image8.png
    Greyscale
	The fact that the staying information in Andrienko includes other person’s staying information does not preclude is reading on this limitation (i.e. the claim limitation does not preclude other individual’s staying information being displayed).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more.   The claims recite algorithmic steps of analyzing and displaying customer information including: detecting a person from an 
 
The dependent claims do not cure these deficiencies.  The claims recite further limitations to the abstract idea of : changing colors to indicate information in a display (claim 22), accumulating particular information (claims 23 and 24).
  As noted in the specification, the claimed steps merely uses a generic computer system as suggested by Figure 3 of application’s drawings.


Claims 25-32 similarly are directed to the same abstract idea without significantly more.  The use of generically recited computer hardware and software in claims 25-32 similarly is generically applying computer elements to implement the abstract idea without reciting a practical application and without providing significantly more.

 Taken as a whole and in any ordered limitation, the claimed invention clearly recites an abstract idea whose implementation is not integrated into a practical application and does not provide significantly more, thus the claimed invention is not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over  “Visual human tracking and group activity analysis: A video mining system for retail marketing”, A Leykin - 2007 - search.proquest.com (hereinafter Leykin) in view of “Visual analytics for understanding spatial situations from episodic movement data”, N Andrienko)   

Regarding Claim 21, Leykin teaches
21. (currently amended)) An information processing method comprising:
page 11

    PNG
    media_image9.png
    299
    1026
    media_image9.png
    Greyscale

Here the visual system of Leykin models the movements of individuals using a camera (i.e. computer vision) with a computer (i.e. a processor and memory) to present a time series of movements (see also page 51:)

    PNG
    media_image10.png
    211
    1025
    media_image10.png
    Greyscale

detecting a person from the image data of an target area;
generating person's tracking information which is time series information of positions of the person;	
page 18

    PNG
    media_image11.png
    206
    843
    media_image11.png
    Greyscale

	Here individual persons are identified (i.e. per the identities of the customers) and those persons are tracked in the video analyzed by Leykin (i.e. per the frames of the target area which is the store).
	Page 51:

    PNG
    media_image12.png
    200
    1062
    media_image12.png
    Greyscale

	This is time series information used to determine how the person moves.
generating trajectory information based on the person's tracking information;
displaying a first display in which a first image based on the trajectory information is superimposed on an image of the target area;

    PNG
    media_image13.png
    517
    569
    media_image13.png
    Greyscale

Here the trajectory information is shown as lines.  The first trajectory shown as lines are based on the movement of the persons in the store.    
wherein the first image based on the trajectory information is superimposed on the image of the target area and
Figure 6.4 above – the image (i.e. line) based on the trajectory information is superimposed on the image of the target area.


	generating staying information based on the person's tracking information;
displaying a second display in which a second image based on the staying information is superimposed on the image of the target area; and
	displaying either one of the first display or the second display.
	

    PNG
    media_image14.png
    458
    770
    media_image14.png
    Greyscale

 Here, particularly as shown in “C”, Andrienko shows how the number of individuals are tracked in a particular area (i.e. staying information) over a given time interval by using the thickness of the line indicating movements of relative amounts of people.   
the second image based on the staying information as superimposed on the image of the target area provide information on which behavior analysis of the person is able to be performed.
	Staying information (i.e. how many people were located at a spot as shown by the vertical bars in “C” of Figure 1 above) is superimposed on the image of the particular area (this is analogous to the plan view of Leykin as shown above).

	Andrienko teaches that the ability to track the movement of people over time by using thickness of a line to indicate relative number of people provides the ability to show relationships in this movement data that might not otherwise be noticed.  This is because, as shown in C of Figure 1, that locational flows and accumulation of people is time based.  For example, over time, the particular areas in the diagram with the highest flows of people to and from various locations, might not otherwise be considered.  However, the analysis provided by Andrienko, by heights of bars to indicate relative amounts of people staying in one location or another, is capable of showing how groups of people move.  This is consistent with the problems being addressed by Leykin of trying to understand in a retail environment how customers move and aggregate in a store.
	Further Andrienko teaches using different views (i.e. alternative views) in order to to show different aspects of the tracking of people.
	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Leykin regarding tracking consumers in a store to better understand their locational movements, to have included displaying the staying position of groups of 


Regarding Claim 22, Leykin and Andrienko teach where a second image is used to display staying information as discussed above, however they do not teach:
22. (New) The information processing method according to claim 21, wherein the second image is displayed in a manner in which colors are changed based on the staying information.
Andrienko teaches using column charts and line thickness as graphic constructs to illustrate where people congregate (i.e. staying information).  Official notice is taken that changing colors in bar charts or other graphics to illustrate areas of interest is old and well known.  The use of colors is known to better illustrate differences and areas of interest (e.g. a heat map where colors are changed in order to highlight “hot” areas or areas of interest; or the use of a palette of colors where each color represents a range of values).  Such an approach helps a viewer discern patterns in the map using colors that might not otherwise be discernible.  This approach also helps a user quickly see relationships in the map denoted by colors.



Regarding Claim 23, Leykin does not teach, however Andrienko teaches
23. (New) The information processing method according to claim 21, further comprising accumulating the trajectory information.
	Figure 1D of Andrienko shows the trajectory information being accumulated.
                                     
    PNG
    media_image15.png
    389
    392
    media_image15.png
    Greyscale

	Andrienko teaches that the ability to track the movement of people over time by aggregating their trajectories (i.e. movements in aggregate as shown above) provides 
	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Leykin regarding tracking consumers in a store to better understand their locational movements, to have included accumulating counts of individuals in various trajectories, as taught by Andrienko, because it would have provided the benefit of showing routes (i.e. trajectories) in a store where, over time, large (or small) numbers of people tend to follow.  Ultimately this would help retailers and merchandisers better understand the dynamics of which routes customers are following to improve the customer experience and improve sales.


Regarding Claim 24, Leykin teaches
24. (New) The information processing method according to claim 21, further comprising accumulating the staying information.
	Figure 1C of Andrienko shows the staying information being accumulated.
However in the analogous art of analyzing how people move and aggregate over time Andrienko teaches the claimed accumulating and displaying (page 6):

    PNG
    media_image16.png
    202
    790
    media_image16.png
    Greyscale


    PNG
    media_image14.png
    458
    770
    media_image14.png
    Greyscale

	Here, particularly as shown in “C”, Andrienko shows how the number of individuals are tracked and displayed in a particular area over a given time interval.  Additionally, looking particularly at “C”, Andrienko teaches setting a section (i.e. definining a geographic position where people congregate)

	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Leykin regarding tracking consumers in a store to better understand their locational movements, to have included accumulating counts of individuals at various locations (i.e. setting a section for the count of individuals), as taught by Andrienko, because it would have provided the benefit of showing locations in a store where, over time, large (or small) numbers of people tend to congregate.  Ultimately this would help retailers and merchandisers better understand the dynamics of why customers are tending to aggregate in particular places to improve the customer experience and improve sales.

Claims 25-32 recite similar limitations as those addressed in the rejection of claims 21-24 above, and are therefore rejected under the same rationale.
	Furthermore regarding Claims 25-32, these claims broadly recite automating the method steps of claims 21-24 using a computer with memory and software.  However official notice is taken that automating method steps using a computer approach (i.e. with hardware or software) is old and well known.  It would have been obvious to have further modified the teachings of Leykin and Andrienko to have included  performing the method steps using computers (i.e. software or hardware) because it would have provided the well known benefit of performing the method steps faster and more efficiently since they were performed using a computer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G STERRETT whose telephone number is (571)272-6881.  The examiner can normally be reached on 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on 571 272 6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





4 August 2021
/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623